07-5622-cv
Corines v. Charter One Bank, et al.



                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUM M ARY ORDER FILED AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
W HEN CITING A SUM M ARY ORDER IN A DOCUM ENT FILED W ITH THIS COURT, A PARTY
M UST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE
NOTATION “SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER M UST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



     At a stated term of the United States Court of Appeals for
the Second Circuit, held at the Daniel Patrick Moynihan United
States Courthouse, 500 Pearl Street, in the City of New York, on
the 5th day of February, two thousand ten.

PRESENT:
          RALPH K. WINTER,
          JOHN M. WALKER, JR.,
          ROSEMARY S. POOLER,
                 Circuit Judges.
__________________________________________

Peter J. Corines,

                   Plaintiff-Appellant,

                   v.                                          07-5622-cv

Charter One Bank, et al.,

          Defendants-Appellees.
__________________________________________




FOR APPELLANT:                        Peter J. Corines, pro se, Eastchester, NY.

FOR APPELLEES:                        Steven A. Stadtmauer, Harris Beach PLLC, New
                                      York, NY.
     Appeal from a judgment of the United States District Court

for the Southern District of New York (Brieant, J.)

     UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court be AFFIRMED.

     Appellant Peter J. Corines, pro se, appeals a judgment of

the district court granting the Defendants’ motion for summary

judgment, dismissing his claims for malicious prosecution, false

arrest, and abuse of process.   We assume the parties’ familiarity

with the underlying facts, the procedural history of the case,

and the issues on appeal.

     As a preliminary matter, while Corines characterizes the

instant action as brought pursuant to 42 U.S.C. § 1983, and

alleges violations of his rights under Fourth and Fourteenth

Amendments, he did not advance these claims in his complaint or

in any fashion in the proceedings below.   Accordingly, we decline

to consider these claims.   See Singleton v. Wulff, 428 U.S. 106,

120-21 (1976) (recognizing the well-established general rule that

a court of appeals will not consider an issue raised for the

first time on appeal); see also Virgilio v. City of New York, 407

F.3d 105, 116 (2d Cir. 2005).

     We review orders granting summary judgment de novo and focus

on whether the district court properly concluded that there was

no genuine issue as to any material fact and the moving party was

entitled to judgment as a matter of law.   See Miller v. Wolpoff &


                                 2
Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003).   “In

determining whether there are genuine issues of material fact, we

are required to resolve all ambiguities and draw all permissible

inferences in favor of the party against whom summary judgment is

sought.”   Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)

(internal quotations omitted).

     Corines argues that the district court erred by granting the

Defendants’ motion for summary judgment because: (1) he was not

bound by the terms of the mutual release because the Defendants

did not fulfil their obligation to release the lien on his yacht;

and (2) by signing the mutual release, he did not intend to

relinquish any claims against the Defendants that were based on

acts they committed of which he was then unaware.   Both of these

arguments are unavailing.   First, the record indicates that,

although there may have been some clerical error in the document

that memorialized the release of lien executed by Charter One,

there was no evidence to support Corines’s assertion that the

bank refused to release the mortgage.    Moreover, despite the

district court’s urging, Corines made no effort to correct this

error, which, regardless, had no effect on his obligations under

the mutual release.

     Second, we have held that, where a contract provision is

unambiguous, a court must interpret the contract to “effectuate

its plain language.”   Seabury Const. Corp. v. Jeffery Chain

Corp., 289 F.3d 63, 68 (2d Cir. 2002).   Moreover, where parties
                                3
of comparable bargaining power enter into a release with ready

access to counsel, “the intent of the parties is indicated by the

language employed [in the release],” and, “[w]hen the words of

the release are of general effect the release is to be construed

most strongly against the releasor, and the burden is on the

releasor to establish that the release should be limited.”

Middle East Banking Co. v. State Street Bank Int’l, 821 F.2d 897,

907 (2d Cir. 1987) (internal citation and quotations omitted).

     Here, by its express terms, the mutual release provided that

Corines agreed to release the Defendants from “all obligations,

liability, damages, actions, causes of action, right to file

actions, agreements, promises, claims and demands whatsoever in

law, admiralty or equity, whether known [or] unknown.”   (emphasis

added).   Accordingly, although Corines argues that he did not

intend to relinquish claims against the Defendants that were

based on facts which he was not aware of at the time the release

was executed, the clear and unambiguous language of the release

demonstrates that the parties—both of whom were counseled at the

time—intended that those exact type of claims be encompassed

within the release terms.   Accordingly, the district court

properly concluded that Corines lacked standing to bring the

instant action.

     We have considered Corines’s remaining claims of error and

determined them to be without merit.   Accordingly, there is no


                                 4
basis on which to challenge the judgment of the district court.

     For the foregoing reasons, the judgment of the district

court is hereby AFFIRMED.



                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                                5